Citation Nr: 0601079	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to June 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In this decision, the RO apparently reopened and 
denied the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a June 2000 
Board decision.  

2.  The evidence added to the record since the June 2000 
decision is not cumulative of previously reviewed evidence, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The most probative evidence does not support a diagnosis 
of PTSD related to in-service stressors.


CONCLUSIONS OF LAW

1.  The June 2000 Board decision denying service connection 
for PTSD is final.  New and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005)

2.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of a letters to the appellant 
issued in September 2001, August 2002, and October 2002.  By 
means of these letters, the appellant was told of the 
requirements to establish entitlement to service connection 
for his PTSD.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  A Statement of the Case 
(SOC) issued in August 2003 informed him of the applicable 
law and regulations, the evidence reviewed in connection with 
his claim by VA, and the reasons and bases for VA's decision.  
The RO initially denied this claim by rating decision of 
January 2002.  The VCAA notification of September 2001 was 
issued prior to this initial adverse decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.  (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letters issued to the appellant in September 
2001, August 2002, and October 2002.) 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
acknowledges that the veteran's claims file was apparently 
lost by VA sometime in the mid-1990s.  The veteran was 
informed of his missing claims file in August 1996, and he 
was requested to assist in reconstructing this file to 
include his service records.  While the veteran's service 
personnel records have been obtained, his service medical 
records remain missing.  VA has also been able to obtain the 
medical evidence in the possession of the Social Security 
Administration (SSA), in addition to both private and VA 
treatment records dated since the early 1990s.  The veteran 
has not identified any other pertinent medical evidence.

VA has attempted to develop the service medical records from 
the veteran in August 1996 and through the National Personnel 
Records Center (NPRC) in April 1997.  The veteran has not 
provided any copies of these records and the NPRC notified VA 
in April 1997 that the medical records had been forwarded to 
VA in 1979 and no copies were available.  According to Hayre 
v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999), VA has a 
heightened duty to assist a veteran when his service medical 
records are missing through no fault of his own.  In the 
current case, VA has attempted through both the veteran and 
the appropriate U. S. Government custodian to reconstruct the 
missing records.  These efforts have been futile, and the 
NPRC has been unable to provide any further leads on sources 
of the missing documents.  See 38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2).  Therefore, the Board finds that 
further development of this evidence is not warranted.  As 
the veteran is aware of these missing records, the duty to 
notify him of an inability to obtain identified records has 
been met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in October 2002.  
This examination noted the veteran's medical history, 
findings on examination, and the appropriate diagnoses and 
opinions.  The examiner clearly noted in his report that the 
veteran's claims file had been reviewed in connection with 
this examination.  Therefore, this examination is adequate 
for VA purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran was offered an opportunity to request a hearing 
before VA on a VA Form 9 (Substantive Appeal) received in 
August 2003.  He declined this opportunity.  Based on the 
above analysis, the Board concludes that all pertinent 
evidence (reasonably obtainable) regarding the issue decided 
below has been obtained and incorporated into the claims 
file. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters and SOC 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

As noted above, the Board originally denied entitlement to 
service connection for PTSD in a decision issued in June 
2000.  The veteran did not appeal this decision and it is now 
final.  In June 2000, the Board determined that there was not 
a clear or substantiated diagnosis for PTSD.

Prior to the Board's decision of June 2000, the evidence in 
the claims file included psychiatric examinations that had 
and had not diagnosed PTSD.  Since the issuance of that 
decision, VA has obtained both private and VA psychiatric 
evaluations that have noted diagnoses for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New and material evidence is evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001); see 66 Fed. 
Reg. 45620 (2001) (A new regulatory definition of new and 
material evidence became effective on August 29, 2001).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since June 2000 is new and material as 
it was not before the VA adjudicator at that time and it 
includes evidence potentially noting a clear and 
substantiated diagnosis for PTSD.  Since the diagnosis of 
PTSD was previously rejected, this evidence is neither 
cumulative nor redundant of any evidence obtained prior to 
June 2000.  Finally, this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board finds that this issue must be reopened 
and adjudicated on its merits.


Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303, a personality disorder is not a disease or 
disability that is entitled to service connection under the 
applicable laws and regulations.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) 
(DSM-IV), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 
Vet. App. 389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The record is clear, as the veteran has acknowledged on his 
VA psychiatric examinations, that he was not involved in 
direct combat with the enemy during the Vietnam War.  His 
sole in-service stressor is that he possibly witnessed the 
crash of an aircraft onboard the U.S.S Kitty Hawk that 
reportedly resulted in the death of his friends.  The 
incident of the airplane crash has been verified, and his 
history of witnessing this event appears consistent with the 
circumstances of his active duty.  However, based on the 
analysis below of the medical evidence, the Board finds that 
this event has not resulted in PTSD.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1); See also Hayes v. Brown, 5 Vet. App. 60, 69 
(1993).  If a preponderance of the evidence is against a 
claim, then it is to be denied.  Hayes, 5 Vet. App. at 70; 
see also Cohen, 10 Vet. App. at 150, 151 (The Board may deny 
a claim for service connection for PTSD, after appropriate 
medical clarification has been obtained, based on an adequate 
statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his active service.  He has 
claimed that he currently suffers with PTSD and that this 
symptomatology developed from the time of the in-service 
aircraft crash onboard the U.S.S. Kitty Hawk.  However, the 
Board must solely rely on the medical evidence and competent 
medical opinion when determining the existence and etiology 
of PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As the veteran is not a healthcare professional, he 
lacks the specialized knowledge to diagnosis a psychiatric 
disability or determine its etiology.  Thus, his opinion 
regarding the diagnosis and etiology of his current 
psychiatric disability is not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran apparently claimed entitlement to VA benefits in 
1979, and a claims file was established at that time.  His 
service medical records were associated with that claims 
file, which was lost.  His service medical records are, 
therefore, no longer of record.  His service personnel 
records show that he served in the United States Navy as an 
aircraft mechanic.  He was assigned to the U.S.S. Kitty Hawk 
from November 1967 to May 1969, and he received the Vietnam 
Service Medal with Bronze Stars, the Republic of Vietnam 
Campaign Medal with device, and a Presidential Unit Citation.

His service performance evaluations noted the following 
information.  In January 1966, the veteran was given a 
summary court-martial for his behavior.  He was given non-
judicial punishment in September 1966 by his commanding 
officer.  In April 1968, the veteran received a low mark for 
professional performance as he was somewhat slow in learning 
his assigned tasks and tended to be careless in dress.  He 
was not recommended for advancement.  In October 1968, the 
veteran was assigned low marks for professional performance, 
military behavior, military appearance, and adaptability.  It 
was noted that the veteran performed his duties in a below 
average manner and required constant supervision.  He was 
found to be exceptionally immature and needed constant 
reminding to "square away."  He could not be placed in any 
area of responsibility.  He was not recommended for 
advancement or reenlistment.  In April 1969, he again 
received inferior performance marks.  It was noted that the 
veteran lost interest in his assigned tasks almost 
immediately and seemed to have little desire for self 
improvement.  He was reportedly quiet and withdrawn and 
seemed always to be preoccupied with his personal problems.  
He was found to lack drive and initiative.  In May 1969, he 
was not recommended for reenlistment due to his lack of drive 
and initiative.

The veteran received a psychiatric evaluation in May 1991, 
apparently while incarcerated.  He reported a prior 
incarceration from 1968 to 1969 during which he was involved 
in group and individual counseling for aggression.  The 
veteran reported experiencing symptoms of PTSD since 1982.  
These symptoms included flashbacks, hypervigilance, and 
exaggerated startle response; which he associated with his 
Vietnam experiences.  During the interview, the veteran 
seemed to have a moderate degree of distress due to 
complaints of memories of Vietnam, psychogenic amnesia, 
feelings of detachment from others, insomnia, hypervigilance, 
and exaggerated startle response.  After psychological 
interview and testing, the examiner commented that the 
results "suggested" that the veteran suffered with an 
anxiety disorder.  He also commented that the prominent 
symptoms "suggested" a diagnosis of PTSD.  It was noted 
that the veteran had never before sought treatment for his 
PTSD symptoms.  The diagnoses were PTSD and alcohol 
dependence in full remission.  The examination report failed 
to note any specific stressful events related to the 
veteran's active service.

An outpatient record dated in May 1995 (during the veteran's 
incarceration) noted his complaint that he could not wear his 
issued boots.  He reportedly commented:

...my feet need medical shoes...the black 
boots hurt my feet...I have injury to them 
from torture in Vietnam...Bamboo stick 
through and into them.  I can't wear the 
boots!

Documents received from the SSA indicate that he was found to 
be totally disabled due to diagnoses of PTSD, an intermittent 
explosive disorder, and a borderline personality disorder.  
The diagnosis of PTSD was based on the report of a July 1996 
consultative psychological evaluation obtained by SSA.

The actual report of the July 1996 psychological evaluation 
is of record.  The report shows that the veteran had a long 
history of multiple incarcerations for felony offenses.  He 
denied receiving any psychiatric treatment, but reported that 
he had PTSD as a result of his Vietnam experiences.  He 
stated that he had witnessed the deaths of ten friends in a 
shipboard fire, and that he had nightmares and flashbacks of 
that event.  As a result of the interview and the completion 
of psychological testing, the psychologist provided diagnoses 
of PTSD, which he stated was based primarily on the veteran's 
report of having the disorder; an intermittent explosive 
disorder; and a borderline personality disorder.

VA treatment records show that in June 1996 the veteran 
underwent an evaluation for acceptance into a Trauma Recovery 
Program for veterans with PTSD.  The traumatic event that he 
reported consisted of a plane crash and fire in which the 
pilot was killed, and that a friend was cut in half by a 
cable.  He reported a number of symptoms that he attributed 
to PTSD, but the examining psychiatrist noted that he had the 
symptoms prior to Vietnam.  As a result of the evaluation, 
the examining psychiatrist provided diagnoses of a history of 
alcohol dependence, to rule out pedophilia, and a personality 
disorder not otherwise specified (NOS) with antisocial 
features.  The psychiatrist determined that the veteran would 
not be admitted to the Trauma Recovery Program because he did 
not fulfill the diagnostic criteria for PTSD.  He received 
outpatient treatment through November 1996 with a diagnosis 
of a personality disorder with antisocial features.

In a January 1997 statement, the veteran described the 
stressors to which he attributed his PTSD symptoms.  He 
stated that while on board the U.S.S. Kitty Hawk in the 
Tonkin Gulf on January 16, 1968, he witnessed a plane crash.  
Three of his friends who were on the plane were killed in the 
crash.  He claimed to have been traumatized by this event, 
resulting in nightmares and flashbacks about the event.  He 
also reported a number of other psychiatric symptoms, all of 
which he attributed to the plane crash.

The report of an April 1997 private psychiatric and 
psychological evaluation also shows that the veteran reported 
having a long history of PTSD.  The examiner stated that that 
information was given by the veteran, and that it had not 
been investigated for actual validity.  As the result of the 
psychiatric interview and additional psychological testing, 
the examining psychiatrist provided diagnoses of moderate 
major depression; to rule out paranoid schizophrenia; and 
psychosis.

The veteran was afforded a VA psychiatric examination in May 
1997, which included a review of the evidence in the claims 
file.  During the examination he reported having angry and 
explosive outbursts, which he attributed to having witnessed 
the plane crash in January 1968.  He also reported having 
dreams and vivid memories of the plane crash, which he 
described as flashbacks.  Following the examination the 
psychiatrist provided diagnoses of an anxiety disorder (NOS), 
with PTSD symptoms (provisional); and a personality disorder 
(NOS) with cluster-B traits.  The psychiatrist stated that 
the veteran reported symptoms that met the diagnostic 
criteria for an anxiety disorder (NOS), with PTSD symptoms, 
but that the diagnosis was provisional because the occurrence 
of the claimed stressor had not been validated.

A statement received from the veteran in February 1998 is 
essentially duplicative of his January 1997 statement.  In 
February 1998 the RO received a response to the May 1997 
request to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to verify the veteran's 
claimed stressor.  The USASCRUR provided the command history 
for the U.S.S. Kitty Hawk for 1968, which shows that on 
January 16, 1998, a plane was lost over the side on a take-
off run down the angle deck, resulting in the deaths of three 
of the ten service members on board the plane.  Two of the 
men who were killed were previously reported by the veteran 
to be his close friends.

The veteran was provided an additional VA psychiatric 
examination in April 1998 for the purpose of determining 
whether the verified stressor caused the veteran to have 
PTSD.  During that examination he reported having nightmares 
and flashbacks about his friends being killed in service.  He 
also reported that while he was in service his fiancee was 
murdered on the day before they were to be married.  The 
examiner stated that the veteran demonstrated much more 
feeling when reporting the death of his fiancee than he did 
when reporting the deaths of his friends in service.  He 
stated that loud noises startled him, but the examiner found 
that his response to loud noises was not related to the 
purported stressful event because loud noises were not 
involved in that incident.

The veteran described the plane crash in January 1968, and 
the examiner stated that he demonstrated no change in his 
affect when describing the event.  He did not indicate that 
he tried to avoid any thoughts about the incident, or that he 
avoided anything that might make him think about it.  He did 
not report any decreased interest or participation in 
activities or feeling detached or distant.  He complained of 
irritability, sleep problems, difficulty getting along with 
people, and problems concentrating, but the examiner noted 
that the veteran had experienced these problems prior to 
Vietnam.  Based on the psychiatric interview, a mental status 
examination, and review of the evidence in the claims file, 
the examiner provided diagnoses of pedophilia, by history; a 
cyclothymic disorder; and a personality disorder (NOS), with 
antisocial and narcissistic traits.

A VA outpatient record dated in May 2001 noted the veteran 
complained of his displays of anger and bothersome dreams 
about Vietnam.  It was noted that the veteran complained his 
mood was "bad," but he was observed smiling while in the 
waiting room.  On examination, he had a full and bright 
affect.  It was noted the veteran voiced concern about 
getting VA disability benefits and it seemed that he reported 
more symptoms as the interview progressed.  The veteran 
endorsed having memories about Vietnam, but denied symptoms 
of flashbacks, hyper-startle response, hypervigilance, 
avoidance, or decreased functioning.  In the assessment, the 
examiner noted that the veteran did not meet the criteria for 
any mood, thought, or anxiety disorder.  The examiner 
suspected "secondary gain" as over the previous three 
interviews the veteran had talked of service connected 
disability and the report of his memories of war had 
increased.

The veteran was seen for a follow-up with a different VA 
psychiatrist in August 2001.  It was noted that the veteran 
talked about applying for service connection for PTSD.  He 
complained of nightmares and flashbacks, but it was noted 
that the veteran discussed these symptoms in a matter of fact 
manner.  He described his flashbacks as thinking about 
Vietnam, but did not endorse a feeling that he was actually 
back in his wartime situation.  He also complained of 
difficulty sleeping and having startle responses.  The 
veteran reported that when he watched war movies or 
television shows about war, he would cry; however, he did not 
offer any indication of avoidance symptoms.  It was noted 
that the more questions were asked, the more symptoms the 
veteran endorsed.  It was reported that the veteran 
repeatedly talked about his difficult financial situation and 
that he was not getting enough money to cover his expenses.  
When asked about anxiety symptoms, the veteran provided only 
a vague description and did not endorse any effect on his 
functioning.  The examiner found the veteran to be very 
relaxed throughout the entire interview.  During examination, 
the veteran did not appear to be in any distress when 
endorsing his symptoms.  In the assessment, the examiner 
commented that the veteran "seemed more invested in getting 
a diagnosis for the sake of benefits."  A consulting 
psychiatrist noted his agreement with this physician's 
assessment.  A VA outpatient record of January 2002 noted the 
veteran continued to complain of symptoms of PTSD.  The 
assessment was to rule out PTSD.

The veteran received a comprehensive psychiatric examination 
in February 2002.  It was noted that the veteran had 
complained of symptoms he asserted were related to PTSD, but 
his outpatient examiners were not convinced that he fit this 
diagnosis.  The veteran reported the in-service stressor of 
an aircraft accident while serving onboard an aircraft 
carrier in Vietnam.  The examiner indicated that after a 
review of the medical history, the veteran also had stressors 
of childhood physical and sexual abuse, and the murder of a 
former fiancee.  The examiner noted that while describing the 
in-service aircraft accident, the veteran had an 
inappropriate affect with a smile on his face and no 
indication in his demeanor that he was distressed by what he 
was reporting.  It was noted that the veteran's post-service 
history included four different incarcerations to include two 
for sexual offenses against minors, one for robbery, and one 
for threatening to kill the President.  The impression was 
pedophilia by history and anxiety disorder (NOS), and a 
personality disorder (NOS) with cluster B traits.  His 
stressors were determined to be a chaotic childhood with 
physical and possibly sexual abuse, rape and beheading of his 
fiancee, father's suicide, and mothers death.  The examiner 
commented:

After reviewing the record, it is my 
opinion that this veteran does not have 
[PTSD]...He does not demonstrate any 
distress when reporting the accident 
which allegedly occurred while he was on 
the Kitty Hawk.

A VA outpatient record of June 2002 indicated that the 
veteran again complained of symptoms associated with PTSD.  
The assessment was anxiety disorder (NOS).  The psychiatrist 
opined that while the veteran endorsed PTSD-like symptoms, he 
did not meet the criteria for a diagnosis of PTSD.  

A second psychiatric opinion was obtained by the veteran's VA 
healthcare providers in July 2002.  The veteran described the 
incident onboard his aircraft carrier during the Vietnam War 
when an airplane crashed and killed his friends.  He claimed 
to have symptoms of intrusive thoughts, nightmares, 
flashbacks, psychological distress when exposed to reminders 
of the war, avoidance of reminders of the war, decreased 
interest in activities, detachment/estrangement from others, 
restricted affect, feelings of a foreshortened future, sleep 
problems, concentration problems, hypervigilance, and startle 
responses.  On examination, the veteran's affect was found to 
be mildly dysphoric with some appropriate tears.  The 
impression was PTSD and the examiner recommended that the 
veteran be accepted into a Trauma Recovery Program.  However, 
the examiner noted that the veteran may be a boundary case 
between categories noted in the DSM-IV and would be difficult 
to diagnosis in any but a "probabilistic" fashion.  It was 
also implied that malingering of PTSD symptoms should be 
ruled out in a situation in which financial remuneration, 
benefit eligibility, and forensic determinations played a 
role.  

A VA outpatient record of August 2002 noted that the veteran 
continued to complain of anxiety and insomnia, for which he 
took prescribed medication.  It was noted the veteran 
reportedly lived very meagerly and was concerned about his 
electric bill that appeared to be inflated.  He inquired 
whether his diagnosis of PTSD was service-connected.  The 
assessment was a person "very recently [diagnosed with] PTSD 
who reports doing well and stable at this time."  

The veteran was afforded a VA compensation (psychiatric) 
examination in October 2002.  The examiner noted that he had 
interviewed the veteran for approximately 75 minutes and had 
spent over eight hours reviewing the veteran's VA treatment 
records and the medical history contained in his claims file.  
He noted a detailed discussion of the veteran's history based 
on the veteran's claims and information in his medical 
records.  The examiner commented that "the reliability of 
the [veteran] is highly questionable in many aspects 
especially when it comes to symptoms."  The veteran claimed 
PTSD symptoms similar to those reported on past examinations.  
He also described his in-service stressor of the aircraft 
accident during active service.  On examination, the veteran 
claimed that to be sad and that his mood was depressed.  
However, the examiner commented that his mood was observed to 
be euthymic and his affect was actually incongruent with his 
mood, he did not seem depressed at all.  Also, the examiner 
reported that his thought content was just centered to his 
insistence of being depressed and deeply disturbed by the 
thoughts of the in-service accident.  The diagnoses were 
anxiety disorder (NOS) and an antisocial personality 
disorder. 

The examiner commented that contemporaneous military 
performance evaluations did not support a finding that the 
veteran was disturbed by the in-service accident.  The 
veteran did not appear to complain of PTSD or PTSD symptoms 
until he was incarcerated.  The examiner also found the 
veteran was a very unreliable historian when it came to the 
claimed in-service stressor.  It was found that the veteran's 
emotional contact with this event was not expressed with the 
intensity that is usually seen in PTSD patients.  The 
examiner found that the veteran had not responded to the in-
service accident with the intense fear, helplessness, or 
horror required by the diagnostic criteria in DSM-IV.  The 
veteran's claim that he was good friends with individuals in 
the airplane crash was doubted by the examiner as the veteran 
provided a contradictory history of never really having too 
many friends or being able to keep friends.  The examiner 
found the in-service performance evaluations substantiated 
the veteran's inability to have close friends, apparently 
predating the in-service accident.  It was also found that 
over the years that the veteran had reported a number of 
inconsistencies between examinations.  The examiner 
concluded:

I do not believe that this [veteran] has 
[PTSD].  I do believe that his failures 
in life have to do with his own 
upbringing and his own personality...it is 
evident that he has such a tremendous 
history of delinquent behaviors as an 
adult...and that is where the problem 
really is and it does not have anything 
to do with [PTSD]...I have to disagree with 
[the VA physician that conducted the July 
2002 psychiatric evaluation] on his 
assessment...and diagnosis [which] is based 
on a test that he gave the 
[veteran]...[This physician] even 
questioned himself on giving that 
diagnosis and the diagnosis was given 
based on answers on the [psychological] 
test but I have no doubt that this 
[veteran] does not have [PTSD] and I do 
sincerely believe that the maladjustment 
in life does not have anything to do with 
[PTSD] but with his antisocial 
personality.

The Board has reviewed all of the evidence of record and 
finds that service connection for PTSD is not warranted.  It 
is acknowledged that examiners in May 1991, July 1996, May 
1997, and July 2002 noted diagnoses of PTSD.  However, it is 
determined that these examinations and opinions have less 
probative value and weight then the other medical opinions of 
record in determining whether the veteran currently suffers 
with PTSD as a result of his active service.  These 
examinations appear to have based the diagnosis on a 
subjective history as reported by the veteran; and therefore, 
carry less probative value when determining if the veteran 
currently suffers with PTSD.  The VA is not required to 
accept a physician's opinion that is based upon the 
claimant's recitation of medical history.  The examiner of 
May 1991 noted that the symptoms "suggested" PTSD, a less 
than definitive opinion.  The examiner of July 1996 noted 
that the diagnosis was based on a subjective history and 
implied that the diagnosis was not definitive.  The examiner 
of July 2002 only reported a subjective history and claimed 
symptoms as related by the veteran.  It does not appear this 
examiner conducted a thorough review of the treatment records 
or medical history.  Finally, this examiner strongly 
indicated that the diagnosis was not conclusive and that 
malingering may be present in the veteran.

The Board acknowledges that the VA examiner of May 1997 did 
review the medical history in the claims file and noted a 
"provisional" diagnosis of PTSD.  He indicated that his 
diagnosis was provisional based on the reported stressor had 
not been verified.  As noted above, a stressor has been 
subsequently verified.  However, the preponderance of the 
more probative medical opinions is against the diagnosis and 
opinion of the May 1997 examiner.

The psychiatric examiners of April 1998, February 2002, and 
October 2002 clearly indicated that they had reviewed the 
veteran's medical history contained in his treatment records 
and claims file.  These examiners found that the veteran's 
related history was inconsistent, that his presentation was 
inconsistent with his claims and reported symptomatology, and 
that his related history and symptomatology did not meet the 
criteria under the DSM-IV for a diagnosis of PTSD.  These 
examination reports were detailed and present thorough 
reasons and bases for the diagnoses and opinions.  These 
opinions are also supported by the veteran's treating VA 
psychiatrists (apparently at least three different physicians 
interviewed the veteran) from May 2001 through June 2002.  
These treating physicians strongly suggested that the veteran 
did not meet the criteria for PTSD and was merely seeking 
such a diagnosis in order to obtain VA disability benefits.  

Of particular probative value is the examiner's opinion of 
October 2002.  This examiner reported in a detailed and 
thorough manner the veteran's subjective and objective 
history noted in the treatment records.  In addition, this 
examiner did a thorough review of the contemporaneous 
performance evaluations during active service, evidence that 
other examinations have appeared to neglect.  Based on this 
thorough review, this examiner categorically found that the 
veteran did not suffer with PTSD.  The examiner also provided 
a detailed reasons and bases for this opinion and why earlier 
opinions diagnosing PTSD were inconsistent with the veteran's 
history.  

For the reasons discussed above, the Board finds the most 
probative medical evidence and opinion has found that the 
veteran does not currently suffer with PTSD related to his 
active service.  In fact, this evidence indicates that PTSD 
is not present.  The Board has determined, therefore, that 
the preponderance of the evidence indicates that the veteran 
does not have a substantiated diagnosis of PTSD, and that 
service connection for PTSD is not warranted.  Based on the 
Court's holdings in Hayes and Cohen, the Board is not 
required to accept all medical opinions as equally 
persuasive.  The majority of the medical opinions that 
diagnosed PTSD appear to be based solely on the veteran's own 
recitation of his claimed stressors, symptomatology, and 
medical history.  These medical opinions would not carry the 
same probative value as a diagnosis based on a thorough 
examination of the veteran and a thorough review of his 
contemporaneous active history and subsequent medical 
history.

Finally, the Board finds that the lay evidence presented by 
the veteran is not credible.  See Washington v. Nicholson, 
No. 03-1828, slip op. at 5-6 (U.S. Vet. App. Nov. 2, 2005); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  As noted in the above 
medical reports, the veteran has presented an inconsistent 
history between examiners, presentation of symptoms 
inconsistent with objective observations, and has 
consistently been noted to be attempting to manipulate his 
examiners for the sole purpose of obtaining VA compensation.  
Therefore, even his lay evidence of chronic symptomatology, 
while within his competence, has little probative value.

As the most probative medical evaluations have ruled out a 
diagnosis of PTSD, the Board must deny the veteran's claim 
for entitlement to service connection for PTSD.  According to 
38 U.S.C.A. § 5107(b), when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a claim, the benefit of the doubt must be 
resolved in the veteran's favor.  However, as the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Finally, the Board notes that in cases where a veteran's 
service records are missing through no fault of his or her 
own; VA has a heightened duty to explain its findings and 
conclusions.  See Hayre, supra.  The Board believes that the 
above discussion has met this duty.


ORDER

The application to reopen a claim for service connection for 
PTSD is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


